OPINION
PER CURIAM
This was a suit to recover judgment on a note signed by the Hudson Lumber Co. Two defenses were interposed: one that the signing of the note was without consideration, and the other that the act of the corporation in' signing the note was ultra vires.
Counsel are familiar with the facts disclosed by the record, and it is unnecessary for us to do more than indicate our conclusions.
We find that the extension of time of payment of the existing indebtedness of the original makers was a valid consideration for the signing of said note by said corporation.
There was no evidence tending to prove that the payee of the note had any actual knowledge of a lack of corporate capacity or corporate authority of the Hudson Lumber Co. to sign said note, and therefore the defense of ultra vires was not available to the defendant. (§8623-8, GC).
As the record was at the time the cause was submitted, there was no defense to said note, and it was the duty of the court which tried the case in the place of a jury to render judgment for the plaintiff in error. The judgment against the plaintiff in error was therefore contrary to law.
The judgment is reversed, and proceeding to render the judgment which the trial court should have rendered, final judgment is entered in favor of the plaintiff in error and against the defendant in error.
FUNK, PJ, STEVENS and WASHBURN, JJ, concur in judgment.